Opinion PER CURIAM.
Concurring opinion filed by Circuit Judge WALD in which Circuit Judge SILBERMAN joins.
Concurring opinion filed by Circuit Judge RANDOLPH.
PER CURIAM:
Upon consideration of the briefs and oral argument on rehearing, the original panel opinion, reported as National Trust for Historic Preservation v. FDIC, 995 F.2d 238 (D.C.Cir.1993), is ordered reinstated, except for the analysis of South Carolina v. Regan, 465 U.S. 367, 104 S.Ct. 1107, 79 L.Ed.2d 372 (1984), contained in footnote one, which is now controlled by Judge Wald’s concurrence.
The original panel held that 12 U.S.C. § 1821(j), which bars courts from restraining or affecting the FDIC in the exercise of its powers or functions as a conservator or receiver, applied in this case as a result of 12 U.S.C. § 1823(d)(3)(A). 995 F.2d at 240. Section 1823(d)(3)(A) provides: ‘With respect to any asset acquired or liability assumed pursuant to this section, the Corporation shall have all of the rights, powers, privileges, and authorities of the Corporation as receiver under sections 1821 and 1825(b) of this title.” Shortly after our opinion issued, the Fifth Circuit, in a somewhat different factual setting, permitted an injunction action against the FDIC to go forward. Sierra Club, Lone Star Chapter v. FDIC, 992 F.2d 545 (5th Cir.1993). Nothing said in Sierra Club persuades us to alter the panel’s original decision.
There is no question that the “rights, powers, privileges, and authorities” granted the FDIC under § 1821 devolve upon it when it acquires assets or assumes liabilities pursuant to § 1823. In Sierra Club, however, the Fifth Circuit expressed doubts about whether the FDIC had acted under § 1823, or under some other provision. 992 F.2d at 549-50. Whatever may have been the situation there, in this case there is no doubt that the FDIC acquired the Dr. Pepper Headquarters Building pursuant to § 1823, as our original opinion recognized. 995 F.2d at 240. Appellants do not contend otherwise.
The Fifth Circuit also believed that § 1823(d)(3)(A) did not “clearly and unambiguously” give “the FDIC the ‘privilege’ to be free of the court’s equity jurisdiction.” 992 F.2d at 550. The court offered no explanation for this conclusion and we do not agree with it. Our original opinion concluded that the FDIC’s' immunity from judicial restraint is among the “rights, powers, privileges, and authorities” (§ 1823(d)(3)(A)) contained in § 1821. 995 F.2d at 240. It is in that category for two reasons. First, it is set forth in a subsection of § 1821, that is, in § 1821(j). Second, the FDIC’s immunity from judicial restraint, like the FDIC’s exemption from state taxation and the immunity of its property from levy, attachment or garnishment, which § 1823(d)(3)(A) also bestows on the FDIC through its reference to § 1825(b), is among the FDIC’s “rights, powers, privileges, and authorities” when it is acting as a receiver. It is no answer to say, as appellants do, that § 1821(j) merely “operates as a limitation on the rights of third parties to obtain injunctive or equitable relief against the FDIC.” Brief for Appellants at 15. By so limiting the powers, rights and privileges of third parties, § 1821(j) increased the rights, privileges and powers of the FDIC. To take away one person’s “right” to sue another is to give the other the “right” not to be sued. The court in Sierra Club, 992 F.2d at 550, thought it significant that § 1823(d)(3)(A) “does not speak directly to the equitable jurisdiction of the federal courts.” We attach no importance to this. *471The provision is specific enough — every § 1821 right, power, privilege or authority of the FDIC as receiver is included. Section 1823(d)(3)(A)’sreference to § 1821 necessarily encompasses § 1821(j). Inclusion by reference is a time-honored drafting technique, without which federal statutes would become even more unwieldy than they already are.1
It is worth adding that, even apart from statutory language, the line drawn in Sierra Club raises problems. The FDIC is authorized to operate in the capacity of a corporate insurer under § 1823, see FDIC v. Nichols, 885 F.2d 633, 636 (9th Cir.1989), and in the capacity of a receiver for failed financial institutions under § 1821, see 12 U.S.C. § 1821(c)(2) & (3). The FDIC has discretion regarding whether it will wear one hat or the other, or both. To hold, as the Fifth Circuit did, that when the FDIC acts in its corporate capacity, § 1823(d)(3)(A) does not insulate it from judicial restraint pursuant to § 1821(j), is to create an incentive for the FDIC to act as receiver in order to avoid the consequences of litigation and delay. Such a system would make little sense. The FDIC’s charge is to maximize the value of the failed institution’s assets and it should be free to decide whether this is best accomplished if it acts as a receiver or in its corporate capacity or both.2
The judgment of the district court dismissing the suit for lack of jurisdiction is affirmed for the reasons stated in the original panel opinion and for the reasons stated above.

. Abbott Bldg. Corp. v. United States, 951 F.2d 191 (9th Cir.1991), construed 12 U.S.C. § 1464(d)(6)(C) (1988), which protects the Federal Savings and Loan Insurance Corporation (FSLIC) against judicial restraint when it acts as a receiver, much in the same way and with the same language as § 1821(j) protects the FDIC. The FSLIC, acting as a receiver, purchased plaintiff's property with a credit bid at a foreclosure sale held under state law. Plaintiff, claiming that the sale was not conducted in accordance with state law, sued to set the sale aside. The court held that the suit did not seek to "restrain or affect” the FSLIC’s powers as a receiver, but "simply leaves the determination of third party rights in the hands of others.” 951 F.2d at 195. The court limited its holding to situations in which the FSLIC, ácting as a receiver, had acquired property in an invalid foreclosure sale. Id. The court added that the statute would still immunize the FSLIC from claims that it had acted in an "improper manner.” Given the limited scope of this holding, in a situation far removed from this case, we see no need to discuss whether we agree with it.


. California v. Grace Brethren Church, 457 U.S. 393, 102 S.Ct. 2498, 73 L.Ed.2d 93 (1982), forecloses appellants' argument that § 1821(j) does not bar its suit to the extent it is seeking a declaratory judgment rather than an injunction. There is, the Court ruled, so “little practical difference between injunctive and declaratory relief” that a statute barring injunctions will also have the effect of barring declaratory judgments. 457 U.S. at 408-09, 102 S.Ct. at 2508; see also Sanchez-Espinoza v. Reagan, 770 F.2d 202, 208 n. 8 (D.C.Cir.1985).